DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities: “at least one third interconnection” is recited in line 5 of claim 21, but neither claim 21 nor its parent claim 17 recites “a second interconnection”; therefore, “at least one third interconnection” is considered lacking antecedent basis. The Examiner suggests amending claim 21 to depend on claim 18 or 19 where “a second interconnection” is initially recited in order to overcome the potential 112 indefiniteness rejection.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: “at least one fourth interconnection” is recited in claim 22, but neither claim 22 nor its parent claim 17 recites “a second interconnection” and “a third interconnection”; therefore, “at least one fourth interconnection” is considered lacking antecedent basis. The Examiner suggests amending claim 22 to depend on claim 21 where “at least one third interconnection” is initially recited in order to overcome the potential 112 indefinites rejection.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “at least one second metal layer” is recited in line 2 of claim 25, but neither claim 25 nor its parent claim 17 recites “a first metal layer”; therefore, “at least one second metal layer” is considered lacking antecedent basis. The Examiner suggests amending claim 25 to depend on claim 24 where “at least one first metal layer” is initially recited in order to overcome the potential 112 indefiniteness rejection.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  the preamble “according to any of claim 17” should be changed to “according to claim 17” in order to remove ambiguity on dependency.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: 
i. “at least one second metal layer” is recited in line 3 of claim 31, but neither claim 31 nor its parent claim 30 recites “a first metal layer”; therefore, “at least one second metal layer” is considered lacking antecedent basis;
ii. the reference number “(200)” in line 5 should be deleted to stay consistent with other claims; and
iii. “providing the heat-dissipating semiconducting layer” is considered duplicate limitations and should be removed since its parent claim 30 already discloses “providing a semiconducting layer, called heat-dissipating semiconducting layer” lines 9-10.
  Appropriate correction is required.
Claim 32 is objected to because of the following informalities: 
i. “the providing a heat-dissipating semiconducting layer” in line 2 should be changed to “the providing the heat-dissipating semiconducting layer” in order to avoid an antecedent basis issue; and
ii. “the third metal layer” and “the second metal layer” are respectively recited in lines 3 and 7 of claim 32, but neither claim 32 nor its parent claim 30 recites “a first metal layer”; therefore, “the third metal layer” and “the second metal layer” are considered lacking antecedent basis. The Examiner suggests amending claim 32 to depend on claim 31 where “at least a second metal layer” and “a third metal layer” are initially recited in order to overcome the potential 112 indefiniteness rejection.     
Appropriate correction is required.
Allowable Subject Matter
Claims 17-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Liu et al. (US Patent 7,257,283 B1), EP2866316A1 (herein EP’316) (12/13/19 IDS), Chen (US PG Pub 2014/0177994 A1), and MENEZO (US PG Pub 2017/0237229 A1) are the closest prior art.
In particular, Liu discloses a hybrid semiconductor laser component (FIG. 2 and see title) including: 
at least one first emission module (223, FIG. 2, where 223 includes MQW of III-V semiconductor gain medium, col. 5 lines 29-33) comprising an active zone made of direct-gap semiconductor materials and shaped to emit an electromagnetic radiation at a first given wavelength (the MQW of 223 inherently emits a first wavelength), 
an optical layer (203, FIG. 2, where 203 is a silicon waveguide layer) comprising at least one first wave guide (207/209, FIG. 2, col. 5 lines 40-43) optically coupled to the active zone of the at least one first emission module (via 233, FIG. 2, col. 5 lines 29-33), the first wave guide forming with the active zone an optical cavity (227, FIG. 2, col. 5 lines 37-40) resonating at the first given wavelength, 
the hybrid semiconductor laser further including: 
a semiconducting layer (231, FIG. 2, col. 5 lines 14-15), called heat-dissipating semiconducting layer (231 is a silicon substrate which is capable of dissipating heat), said heat-dissipating semiconducting layer being in thermal contact with the first emission module (231 is in thermal contact with 223 as heat generated by 223 is transferred to 231 via 203/229, FIG. 2), 
at least one first interconnection (a contact is implicitly taught to be electrically connected to 223 as similarly shown in FIG. 3 where a contact 341 electrically connects to an III-V gain medium 323) to connect the at least one first emission module.
EP’316, Chen, and MENEZO also respectively disclose a hybrid semiconductor laser component similar to the claimed invention (see FIG. 1b of EP’316, FIG. 1 of Chen, and FIG. 1 of MENEZO).
However, the cited prior art fails to disclose or suggest “said heat-dissipating semiconducting layer being …. on a surface of the first emission module which is opposite to the optical layer,” and “said first interconnection passing through the optical layer” in combination with the rest of the limitations as recited in claims 1 and 30. For example, Liu discloses the optical layer 203 and the heat-dissipating semiconducting layer 231 being disposed on the same surface or side of the first emission module 223, but fails to disclose or suggest the optical layer 203 and the heat-dissipating semiconducting layer 231 being disposed on opposite surfaces or sides of the first emission module 223. Moreover, Liu fails to disclose or suggest any interconnection passing through the optical layer 203. In addition, EP’316, Chen, and MENEZO also fail to disclose or suggest the above claimed features.
Therefore, claims 17 and 30 are allowable over the cited prior art and dependent claims 18-29 and 31-33 are also allowable as they directly or indirectly depend on claims 17 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828